Exhibit 10.5

FORM OF

RESTRICTED SHARE AWARD AGREEMENT

UNDER THE VISTAPRINT N.V.

2011 INDUCEMENT SHARE PLAN

 

Name of Grantee:   

 

   No. of Shares:   

 

   Grant Date:   

December 28, 2011

  

Pursuant to the Vistaprint N.V. 2011 Inducement Share Plan (the “Plan”),
Vistaprint N.V., a public limited company (naamloze vennootschap) incorporated
under the laws of the Netherlands (the “Company”), hereby transfers to the
Grantee named above the number of ordinary shares, par value €0.01 per share
(the “Shares”) of the Company specified above in accordance with Section 2:86c
of the Dutch Civil Code, subject to the restrictions and conditions set forth
herein and in the Plan (the “Award”), and the Grantee accepts the Shares
transferred in accordance with this Award Agreement. This Award is intended to
be an award of Shares described in Rule 5635(c)(4) of the Marketplace Rules of
the NASDAQ Stock Market, Inc. and is being made to the Grantee as an inducement
material to the Grantee’s entering into employment with the Company or its
Subsidiary.

In addition, the Company, Shareholder Representative Services LLC, as
Securityholder Representative, and JPMorgan Chase Bank, National Association
have entered into an Escrow Agreement dated December 28, 2011 (the “Escrow
Agreement”), pursuant to which [            ] of the Shares granted to the
Grantee (the “Escrow Shares”) will be held in escrow to secure the Grantee’s
indemnification obligations under the Agreement and Plan of Merger dated
December 16, 2011, among the Company, Vistaprint USA, Incorporated, Woodbridge
Acquisition Corporation, Webs, Inc. and Shareholder Representative Services LLC.

1. Award. The Grantee shall hold the Restricted Shares and shall be entered as
the shareholder of record on the books of the Company, except that JPMorgan
Chase Bank, National Association, as escrow agent, shall hold the Escrow Shares
in its own name for the benefit of the Grantee. The Grantee has all the rights
of a shareholder with respect to such Shares, including voting and dividend
rights, subject, however, to the restrictions and conditions specified in
Section 2 below. The Grantee shall deliver to the Company a stock power endorsed
in blank in the form set forth on Exhibit A hereto and shall sign all other
instruments and documents and take all actions that the Company may deem
necessary or desirable in order to transfer the Shares to the Company as set
forth in Section 4 below or pursuant to the Escrow Agreement.

2. Restrictions and Conditions.

(a) The book entries for the Restricted Shares granted herein shall contain
appropriate restrictions, as determined by the Company in its sole discretion,
to the effect that such Shares are subject to restrictions as set forth herein
and in the Plan.



--------------------------------------------------------------------------------

(b) The Grantee shall not sell, assign, transfer, pledge or otherwise encumber
or dispose of the Restricted Shares granted herein prior to vesting. The
Restricted Shares shall not be subject, in whole or in part, to attachment,
execution or levy of any kind (other than pursuant to the Escrow Agreement), and
any purported transfer in violation hereof shall be null and void.

3. Vesting of Restricted Shares.

(a) Subject to Section 4, below, the restrictions and conditions in Section 2 of
this Agreement lapse on the vesting date or dates specified in the following
schedule so long as the Grantee remains an employee of the Company or a
Subsidiary or any affiliate of the Company on such dates. If a series of vesting
dates is specified, then the restrictions and conditions in Section 2 lapse only
with respect to the number of Restricted Shares specified as vested on such
date.

 

Incremental Number

of Shares Vested

    Vesting Date   (50 %)    12/28/2012   (100 %)    12/28/2013

Subsequent to such vesting date or dates, the Shares on which all restrictions
and conditions have lapsed are no longer deemed Restricted Shares. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 3. For clarity, vesting shall be credited on a pro rata basis on each
vesting date between the Escrow Shares and the Shares that are not subject to
the Escrow.

(b) Notwithstanding anything to the contrary herein, the Escrow Shares may
remain subject to the restrictions and the Company’s rights set forth in the
Escrow Agreement after the Escrow Shares vest under Sections 3 or 4 of this
Agreement, and this Agreement does not supersede the Escrow Agreement with
respect to the Escrow Shares. The Grantee shall not sell, assign, transfer,
pledge or otherwise encumber or dispose of the Escrow Shares prior to their
release from the restrictions of the Escrow Agreement, and the book entries for
the Escrow Shares may contain appropriate restrictions, as determined by the
Company in its sole discretion, to the effect that such Shares are subject to
restrictions as set forth in the Escrow Agreement.

4. Termination of Employment.

(a) Except as otherwise provided in this Section 4, if the Grantee’s employment
with the Company and its Subsidiaries or affiliates is voluntarily or
involuntarily terminated for any reason prior to vesting of Restricted Shares
granted herein, the Grantee shall immediately transfer the portion of the
Restricted Shares that have not vested as of the effective date of such
termination of employment to the Company without payment of consideration
therefor and without any requirement of notice to the Grantee or other action by
or on behalf of the Company.

(b) Notwithstanding the foregoing, if the Grantee’s employment with the Company
or its Subsidiaries or affiliates (i) is terminated by the Company or its
Subsidiaries or

 

2



--------------------------------------------------------------------------------

affiliates without “Cause” (as defined below), (ii) is terminated by the Grantee
for “Good Reason” (as defined below), or (ii) terminates due to the Grantee’s
death or disability (within the meaning of Section 422(c) of the United States
Internal Revenue Code of 1986), then all Restricted Shares immediately vest and
all restrictions lapse with respect to any Restricted Shares that have not
vested in accordance with Section 3 above as of the date the Grantee’s
employment terminates.

(i) For purposes of this Agreement, “Cause” means a dismissal as a result of
(A) conduct by the Grantee constituting a material act of misconduct in
connection with the performance of the Grantee’s duties to the Company and/or
its Subsidiaries or affiliates, including, without limitation, misappropriation
of funds or property of the Company or any of its Subsidiaries or affiliates
other than the occasional, customary and de minimis use of Company property for
personal purposes; (B) the commission by the Grantee of any felony or any
conduct by the Grantee that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its Subsidiaries and
affiliates if the Grantee were retained in his position; (C) continued
non-performance by the Grantee of the Grantee’s duties hereunder (other than by
reason of the Grantee’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from person or persons to whom the Grantee reports (and, for
clarity, non-performance of duties does not include work that is actually
performed but which is considered to be poor or unsatisfactory); (D) any
material breach by the Grantee of any material agreement between the Grantee and
the Company or any of its Subsidiaries or affiliates; or (E) a material
violation by the Grantee of the Company’s or its Subsidiary’s or affiliate’s
material written corporate or employment policies. The Grantee’s employment is
deemed to have been terminated for Cause if the Company determines within 30
days after the Grantee’s termination of employment that discharge for Cause was
warranted.

(ii) For purposes of this Agreement, “Good Reason” means (A) any material
diminution in the Grantee’s duties, authority or responsibilities, (B) any
material reduction in base compensation payable to the Grantee, or (C) the
relocation of the place of business at which the Grantee is principally located
to a location that is greater than 50 miles from the current site without the
Grantee’s consent. However, no such event or condition constitutes Good Reason
unless (x) the Grantee gives the Company a written notice of termination for
Good Reason not more than 90 days after the initial existence of the condition,
(y) the grounds for termination (if susceptible to correction) are not corrected
by the Company within 30 days of its receipt of such notice and (z) the
Grantee’s termination of employment occurs within six months after the Company’s
receipt of such notice.

(c) Further, if either Haroon Mokharzada or Zeki Mokharzada forfeits or is
required to transfer to the Company any restricted shares granted under the Plan
prior to vesting as a result of a failure to satisfy a vesting condition (and
other than pursuant to the Escrow Agreement), then the Grantee shall immediately
transfer all Restricted Shares to the Company without payment of consideration
therefor and without any requirement of notice to the Grantee or other action by
or on behalf of the Company.

(d) For purposes of the Award, the following events are not deemed a termination
of employment: (1) a transfer to the employment of the Company from a Subsidiary

 

3



--------------------------------------------------------------------------------

or affiliate of the Company or from the Company to a Subsidiary or affiliate, or
from one Subsidiary or affiliate of the Company to another; or (2) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise so provides in
writing.

(e) The Administrator’s determination of the reason for termination of the
Grantee’s employment is conclusive and binding on the Grantee and his or her
representatives or legatees.

5. Investment Representations.

(a) Purchase Entirely for Own Account. The Grantee hereby confirms, that the
Shares to be acquired by the Grantee will be acquired for investment for the
Grantee’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Grantee has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, the Grantee further represents that the
Grantee does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares.

(b) Disclosure of Information. The Grantee has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the offering of the Shares with the Company’s management.

(c) Restricted Securities. The Grantee understands that the Shares have not
been, and will not be, registered under the Securities Act of 1933, by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Grantee’s representations as expressed herein.
The Grantee understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Grantee must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Grantee acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Grantee further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares, and on requirements relating
to the Company which are outside of the Grantee’s control, and which the Company
is under no obligation and may not be able to satisfy.

(d) No General Solicitation. Neither the Grantee, nor any of its agents or
partners has either directly or indirectly, including through a broker or finder
(i) engaged in any general solicitation, or (ii) published any advertisement in
connection with the offer and sale of the Shares.

 

4



--------------------------------------------------------------------------------

(e) Accredited Investor. The Grantee is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933.

(f) Residence. The Grantee resides in the State of Maryland.

6. Dividends. If at any time the Company declares and pays any dividends, the
Company shall pay such dividends on Restricted Shares to the Grantee at the same
time as the Company pays dividends to its other shareholders.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award is subject to and governed by all the terms and conditions of the Plan,
including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement have the meaning specified in the Plan,
unless a different meaning is specified herein.

8. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

9. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Company for payment
of any Federal, state, and local taxes required by law to be withheld on account
of such taxable event. Except in the case where an election is made pursuant to
Section 10 below, the Company has the authority to cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
a number of Shares with an aggregate fair market value that would satisfy the
minimum withholding amount due. The Company shall determine in good faith the
fair market value of the Shares on any given date, with reference to the share
price of the Shares on any national securities exchange on which the Shares are
then listed, if applicable.

10. Election Under Section 83(b). The Grantee and the Company agree that the
Grantee may, within 30 days following the Grant Date of this Award, file with
the Internal Revenue Service an election under Section 83(b) of the United
States Internal Revenue Code of 1986. If the Grantee makes such an election, he
or she agrees to provide a copy of the election to the Company. The Grantee
acknowledges that he or she is responsible for obtaining the advice of his or
her tax advisors with regard to the Section 83(b) election and that he or she is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with regard to such election.

11. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
or affiliate is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment, and neither the Plan nor this Agreement
interferes in any way with the right of the Company or any Subsidiary or
affiliate to terminate the employment of the Grantee at any time.

 

5



--------------------------------------------------------------------------------

12. Integration. This Agreement and the Plan constitute the entire agreement
between the parties with respect to this Award and supersede all prior
agreements and discussions between the parties concerning such subject matter.

13. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

6



--------------------------------------------------------------------------------

VISTAPRINT N.V. By:  

 

  Name: Wendy Cebula   Title: Member of the Management Board

[SIGNATURE PAGE TO RESTRICTED SHARE AWARD AGREEMENT]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 

[SIGNATURE PAGE TO RESTRICTED SHARE AWARD AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Power of Attorney

dated                  2011

THE UNDERSIGNED:

 

first name(s):  

 

    surname:  

 

    date of birth:  

 

    place of birth:  

 

   

WHEREAS:

 

(A) on or about the date of this power of attorney the undersigned (the
“Grantee”) and the public company with limited liability (naamloze vennootschap)
incorporated under the laws of the Netherlands Vistaprint N.V. (“Vistaprint”)
entered into a restricted share award agreement under the Vistaprint N.V. 2011
inducement share plan (the “Agreement”), a copy of which Agreement is listed
hereto as Annex 1;

 

(B) pursuant to Section 4 of the Agreement and except as otherwise provided in
Section 4 of the Agreement, if the Grantee’s employment with Vistaprint and/or
its Subsidiaries is voluntarily or involuntarily terminated for any reason prior
to vesting of Restricted Shares (as defined in the Agreement) granted in the
Agreement, all Restricted Shares, held by the Grantee from time to time, must be
transferred back to Vistaprint without payment of any consideration therefore,

HEREBY GRANTS AN IRREVOCABLE POWER OF ATTORNEY TO:

Vistaprint to effectuate a transfer on behalf of the Grantee to Vistaprint of
any of the Restricted Shares, if and when the Grantee is obliged to transfer any
of the Restricted Shares back to Vistaprint under the Agreement.

This power of attorney is irrevocable.

This power of attorney can also be exercised and is valid even if there is a
conflict or potential conflict of interest within the meaning of section 3:68 of
the Netherlands Civil Code (Selbsteintritt).

This power of attorney is governed by and is to be construed in all respects in
accordance with the laws of the Netherlands.

 

 

By:



--------------------------------------------------------------------------------

ANNEX 1

Restricted share award agreement under the Vistaprint N.V. 2011 inducement share
plan

 

(2)